       Case 2:20-cv-00191-MHT-SMD Document 11 Filed 08/06/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

ROOSEVELT LAMAR BRADLEY,                       )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )                Case No.
                                               )       2:20-cv-00191-MHT-SMD
                                               )
219 SOUTH MEMORIAL LLC and                     )
KWIK SHOP STORES, INC.,                        )
                                               )
        Defendants.                            )

                      JOINT STIPULATION OF DISMISSAL

        COMES NOW Plaintiff, Roosevelt Lamar Bradley (“Plaintiff”), and

Defendants, 219 South Memorial LLC and Kwik Shop Stores, Inc. (“Defendants”),

by and through his and their undersigned counsel, and pursuant to Rule

41(a)(1)(A)(ii) Fed. R. Civ. P., hereby file this Joint Stipulation of Dismissal of

this action with prejudice and states as grounds:

     1. Plaintiff and Defendants have resolved this matter;

     2. There is no compelling reason for the case to continue in the parties’ view.

        WHEREFORE, premises considered, the parties hereby file this Joint

Stipulation of Dismissal of this action with prejudice. Each party shall bear their

own costs.




                                           1
Case 2:20-cv-00191-MHT-SMD Document 11 Filed 08/06/20 Page 2 of 2




Respectfully Submitted, this the 6th day of August 2020.


                         /s/ Cassie E. Taylor
                         Cassie E. Taylor
                         ASB-8297-N67R
                         ADA Group LLC
                         4001 Carmichael Road
                         Suite 570
                         Montgomery, Alabama 36106
                         Telephone: 334-819-4030
                         Facsimile: 334-819-4032
                         Email: CET@ADA-Firm.com
                         Counsel for Plaintiff

                         /s/ Amanda C. Hines (with express permission)
                         Amanda C. Hines
                         Rushton Stakely Johnston & Garrett PA
                         P.O. Box 270
                         Montgomery, Alabama 36101
                         Telephone: 334-206-3224
                         Facsimile: 334-481-0841
                         Email: ach@rushtonstakely.com
                         Counsel for Defendants




                                  2
